PER CURIAM.
Linda L. Gruel, a member of The Florida Bar, has filed a petition for leave to resign from the bar with leave to apply for readmission. By orders of this Court, Gruel received a private reprimand in 1985, coupled with two years’ probation, and was suspended from the practice of law for six months in 1986. Currently, she is the subject of numerous disciplinary proceedings. Gruel’s petition acknowledges the charges against her and avers that allowing her resignation will not be against the public interest or that of the bench and bar. She also agrees to reimburse the bar for its costs in these proceedings and acknowledges her personal liability for making restitution to her clients and to the Clients’ Security Fund. The bar has approved the petition for leave to resign.
After considering this matter, we grant the petition for leave to resign with leave to apply for readmission. Gruel will remain personally liable for all money owed to her clients and to the Clients’ Security Fund. Gruel may apply for readmission to The Florida Bar in compliance with rules 3-7.9(a) and (m) of the Rules Regulating The Florida Bar. In order to give Gruel time to close out her practice and to protect the interests of her clients, this resignation will be effective thirty days from the date of filing of this opinion. She will, of course, accept no new business during this time. Judgment for costs in the amount of $743.73 is hereby entered against Gruel, for which sum let execution issue.
It is so ordered.
MCDONALD, C.J., and OVERTON, EHRLICH, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.